PROPHASE LABS, INC.
 
AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
This RESTRICTED STOCK AWARD GRANT AGREEMENT (the “Agreement”), is made effective
as of the [_________]  day of [_________] (the “Date of Grant”), is delivered by
ProPhase Labs, Inc., a Nevada corporation (the “Company”), to [_________] (the
“Grantee”).
 
RECITALS
 
A.           The ProPhase Labs, Inc. Amended and Restated 2010 Equity
Compensation Plan (the “Plan”) provides for the grant of stock in accordance
with the terms and conditions of the Plan.  The Company has decided to make a
stock grant to the Grantee to promote the best interests of the Company and its
stockholders.
 
B.           The Plan is administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”).
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.   Restricted Stock Grant.  Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby grants to the Grantee
[_________]  shares of common stock of the Company, subject to the restrictions
set forth below and in the Plan (“Restricted Stock”).  Shares of Restricted
Stock may not be transferred by the Grantee or subjected to any security
interest until the shares have become vested pursuant to this Agreement and the
Plan.
 
2.   Vesting and Nonassignability of Restricted Stock.
 
The shares of Restricted Stock shall become vested, and the restrictions
described in Sections 2(b) and 2(c) shall lapse, in the manner provided below,
if the Grantee continues to provide service to the Company (as defined in the
Plan) from the Date of Grant until the applicable vesting date.  For this
purpose, the term “Shares” refers to the number of shares underlying that
portion of the Award that vests in the manner described under Vest Type and Full
Vest Date.  The term “Vest Type” describes how those shares will vest before the
Full Vest Date.  For example, if Vest Type is “monthly”, those shares will vest
on a pro rata basis on each monthly anniversary of the Date of Grant.  The term
“Full Vest Date” is the date on which the shares will be fully vested.
 
Shares
Vest Type
Full Vest Date
[_________]
[_________]
[_________]

 
 
 

--------------------------------------------------------------------------------

 
 
(a)   If the Grantee’s service with the Company terminates for any reason before
the Restricted Stock is fully vested, the shares of Restricted Stock that are
not then vested shall be forfeited and must be immediately returned to the
Company.
 
(b)   During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee.  Any attempt to
assign, transfer, pledge or otherwise dispose of the shares contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the shares, shall be null, void and without effect.
 
(c)   The vesting of the Grant is cumulative, but shall not exceed one hundred
percent (100%) of the Shares subject to the Grant.  If the foregoing schedule
would produce fractional Shares, the number of Shares for which the Grant vests
shall be rounded down to the nearest whole Share.
 
3.   Issuance of Certificates.
 
(a)   Stock certificates representing the Restricted Stock may be issued by the
Company and held in escrow by the Company until the Restricted Stock vests, or
the Company may hold non-certificated shares until the Restricted Stock
vests.  In the event of a dividend or distribution payable in stock or other
property or a reclassification, split up or similar event during the Restriction
Period, the shares or other property issued or declared with respect to the
non-vested shares of Restricted Stock shall be subject to the same terms and
conditions relating to vesting as the shares to which they relate.
 
(b)   When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Paragraph 2 of this Agreement.
 
(c)   The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriately to
comply with relevant securities laws and regulations.
 
4.   Change in Control.  The provisions of the Plan applicable to a Change in
Control (as defined in the Plan) shall apply to the Restricted Stock.
 
5.   Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares, (iii) changes in capitalization of the
Company, and (iv) other requirements of applicable law.  The Committee shall
have the authority to interpret and construe the grant pursuant to the terms of
the Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
6.   Assignment by Company.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.  This Agreement may be assigned by the
Company without the Grantee’s consent.
 
7.   Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Pennsylvania, without giving effect to the conflicts of laws
provisions thereof.
 
8.   Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Compensation Committee at 621 N. Shady
Retreat Road, Doylestown, PA 18901 and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Company, or to such other address as the Grantee may designate to the Company in
writing.  Any notice shall be delivered by hand, sent by facsimile or enclosed
in a properly sealed envelope addressed as stated above deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.
 

  ProPhase Labs, Inc.           By: ________________________           Name:
______________________           Title: _______________________  



I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby further
agree that all the decisions and determinations of the Committee shall be final
and binding.
 

  ___________________________     Grantee           ___________________________
    Date  

 